OFFICE         OF THE ATTORNEY                                   GENERAL       OF TEXAS
                                                                       AU8TlN




                 Honorable Bascom Glles, Commissioner
                 General Land Cffiar an&
                 Chairman Board ror Lease or Texas Prison
                 Austin,  Texas
                 Dear Sir:



                                      By your letter                                                    , 1939, YOU re-
                 qtmt           the   0pinion               or   thi                                     n the question
                 or whether the axpenses                                                                 board ror the
                 lease or Texas Prison la                                                               sing the lands
                 ror lease, may ba b                                                                     Zexas Prieon




                                                                                           , you state that after
                                                                                            rd ror the lease or Tex-
                                                                                          29, Fourth Called Session,
                                                                                          no other appropriation  has
                                                                                       ns& of this board, and that




                                                 as bean mada for the manses   of advertis-
                 ing for            laase       and leasing the Texas Prison lands:




--   ..-..   -    .---   y_-__--I        .-.-    .   Ys.-“-..          a.“.^“.*“.---       .II--m”-UI    . .   . . .   . ..“.“i.“m.L   ea   me”   .“,mT.blv
Honorable   Bascom Gllea,   paga 2


           By the J+2ndLegielature, an emergency approprla-
tion was medr to extend to August 51, .3931, to the board
iOr the lease of prison lands *to pay ror advertising   for
bids and for contingent  expense . . . $500.*
           In the appropriation  luldo by the same Legislature
to the Texar Prison system, in the departmental appropria-
tion bill,  there appaarr thr item *for advertising   for bids
and aontingent expenses dt loaslng board . . .)SOO.OW.
(General Laws, k2nd Legislature,    page 7&S.)
           In the dopartmantal appropriation     bill    par#ad by
ths 44th Legirlatur,      there appear8 the item in the appropria-
tion tar the Texas Prison #p&em, wadrortfrlng         for bid8 --
page l12i.
lea&w       j   l
              ,‘5oo’ *On*   (General Laws, 44th Legislature,

            In the departmental   appropriation bill passed by
the l,5th Legislature,    in the appropriations to the Texas
Prison system, there appear8 the item “advertising     for
bid8 --leasing    . . .$500.00n.
            It thus appears that It has boon the legislative
praotice   to inoorporats   an appropriation   available  for the
expenditures   involved in advertising     and leasing Texas Prison
land8 by lnaertlng    an item in the departmental appropriation
bill,   under the maintenance and mlacellanrous      expense8 of
the Texas Prison system.
            An examination of the departmental appropriation
bill passed by ths &6th Legislature     reveals that the 46th
Legislature    continued the praotiae.   Under thr heading
“Maintenance and Miscellaneour * In the appropriation     nmda
to the Texas Prison system in Senate Bill 127, Aots of the
f+6th Legislature,    Regular Session, there appears the fol-
lowing item:
            “Adverti sing for   bids   --   leasing   * * * &25.00*

     (See Itrm 14, under tha heading "MlintemnCO
     and M.lscellaneow ,(I page 113, Senate Journal
     Supplement or June 13, 1939, aontaining   the
     report  or the conference  oommittre on thr dr-
     partmental appropriation   bill. )
Honorable   Basoom Glles,   page 3


            You are therefore   advised that the expenses or
advertising    and leasing Taxas Prison lands are to be paid
exclusively    frc~ the Item appropriated   iOr suoh purposes
by the I&h Legislature,      and appearing in the appropriation
made to the Texas Prison system.       This item may not be sup-
;l;T;tted   from the appropriation    made to the Gene+   Land
         .
           Trusting that thm firegoing       6atlsfaotorily   annwars
your inquiry,   = are,
                                         Yours very truly
                                       ATTORNEY
                                              GENERALOF TEXAS



                                             Richards W. Fairchild
                                                         Assistant
RWF:LW

      APPROVEDDEC 4, 1939

      GERALDC.MANN
      AT’IDRNEY  GENERAL    OF TEXAS



                                       APRROVEO
                                       OPINION
                                       c0?&¶1TTEB
                                       BY B. W. B.
                                        CHAIRMAN